. BLEDSOE, District Judge
(after stating the facts as above). Stated briefly, the situation is that the owner of property, closed for a year under authority of law as for the continued and persistent maintenance of a *859•common nuisance therein, desires now to he relieved of the judgment heretofore regularly entered against him and against his property. If this were a sheer matter of grace, the court might feel disposed, as it would feel disposed in almost any ease, to do that which would relieve from loss or detriment. However, such is not the ease. The judgment rendered herein was pronounced in due course and was rendered in pursuance of law. As well might a defendant sentenced to a term of imprisonment be authorized to secure his release, previous to the time appointed for his enlargement, upon the promise, vehemently indulged in, that he would forever after abide by the law.
Punishment is not imposed as a means of inflicting pain, deprivation, detriment, or injury to or upon an individual. It is imposed in order that in some substantial respect the majesty and dignity of the law may the better be upheld. It is imposed for its deterrent effect. It is imposed in order that others, who might possibly be similarly inclined, may he deterred from doing that which the law inhibits. If countenance be given to the easy avoidance of penal punishment, but little deterrent effeet will be wrought upon the members of the community at large. In truth, by overgenerous acts of grace a premium might be put upon further and persistent infractions of the law. It is my judgment, therefore, that, unless some exceptional circumstance requiring different aetion be disclosed, the judgments and penalties authorized by the law, pronounced in due conformity to the law and after careful deliberation upon the circumstances specially involved, should be carried out. In that wise the certainty of punishment as for a violation of the law will be made more manifest; in consequence its observance will be more uniform. If it is known that the law is to take its course, fewer will fly in the face of its mandates.
Prom the record herein it is apparent that the infraction of the law involved was plain and persistent. The carrying out of the judgment rendered is necessary, in my opinion, in order that the community itself may be apprised of the penalties to bo expected in the event of like infraction. To relieve now from the penalties, as for the reasons given, would be to encourage, rather than discourage, disregard of and disobedience to a law that is all too frequently violated as it is.
The petition is denied.